Citation Nr: 1825574	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2013, the Veteran filed a timely Notice of Disagreement (NOD).  The RO then furnished the Veteran with a Statement of the Case (SOC) in September 2014.  Finally, the Veteran filed a Substantive Appeal, VA Form 9, in September 2014. 

In August 2017, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the Veteran's claim file.

The Board notes that this appeal was processed utilizing the Veterans Benefits Management System (VBMS) paperless system.  Accordingly, any future consideration of the Veteran's claim should take into account the existence of the paper files.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment from February 14, 2011.


CONCLUSION OF LAW

The criteria for a TDIU from February 14, 2011, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In regard to the Veteran's claim here, the Board grants entitlement to TDIU, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Factual Background

The Veteran is currently service-connected for diabetic peripheral neuropathy, right upper extremity associated with diabetes mellitus, type II at 30 percent from February 14, 2011; diabetes mellitus, type II at 20 percent from March 21, 2002; peripheral neuropathy, left lower extremity also claimed as poor circulation of bilateral lower extremities associated with diabetes mellitus, type II at 20 percent from February 3, 2010; peripheral neuropathy, right lower extremity also claimed as poor circulation of bilateral lower extremities associated with diabetes mellitus, type II at 20 percent from February 3, 2010; diabetic peripheral neuropathy, left upper extremity associated with diabetes mellitus, type II at 20 percent from February 14, 2011; cataracts, status post lens replacement, also claimed as vision loss associated with diabetes mellitus, type II at 10 percent from February 26, 2008; tinnitus at 10 percent from September 27, 2010; and erectile dysfunction associated with diabetes mellitus, type II at a noncompensable rating from March 21, 2002.
Thus, the Veteran meets the schedular criteria (based on common etiology) for a TDIU.  

The record reveals that the Veteran last worked full time in November 2005.  He was self-employed and worked in sales.  Specifically, the Veteran worked mostly as a boat builder, but also worked with water systems installation.  The Veteran also worked as a cook.  The Veteran's education history includes 4 years of high school and no college.  See February 2016 VA Form 21-8940 and VA treatment records from March 2008.  SSA records reveal that the Veteran was granted a disability determination beginning in November 2006.  The primary diagnosis was noted to be pain in the shoulders and knee and the secondary diagnosis was noted to be cataracts.  See November 2006 SSA Form 831-C3.

VA treatment records from March 2008 show that the Veteran was unable to work in the boat building business due to his arthritis.

The Veteran's records show that in September 2008, the Veteran was awarded a permanent disabled parking permit due to severe limitation in his ability to walk due to an arthritic, neurological, or orthopedic condition.

A private doctor's opinion from February 2010 noted that the Veteran is unable to work due to severe left shoulder disease and severe left knee disease.

VA treatment records from March 2010 show that due to the Veteran's PTSD, depression, and anxiety, he is unable to focus, concentrate, or complete tasks.  The examiner noted that it is for these reasons that the Veteran is unable to work, as well as his physical problems.

At a March 2010 VA peripheral nerves examination, the VA examiner noted that the Veteran's bilateral lower extremity peripheral neuropathy has significant effects on occupation.  Specifically, the significant effects were noted to be pain and pain with standing.  An October 2011 VA peripheral nerves examination also indicated significant effects on occupation in the form of pain and pain with standing.

At an October 2010 VA eye conditions examination, the VA examiner noted that the Veteran's eye condition impacts his ability to work.  Specifically, the Veteran's cataracts were noted to affect the Veteran's ability to drive, especially at night.  Operation of commercial vehicle/equipment was not recommended.  Based on the diabetic effect on visual acuity, the Veteran was noted to still be able to function in an office environment.  His 20/40 visual acuity OU would enable him to see most administrative size print, especially if on a computer.  An April 2013 VA eye conditions examination indicated the same conclusion regarding the impact of the Veteran's eye condition on his ability to work.

At an April 2013 VA diabetes examination, the VA examiner noted that the Veteran's diabetes impacts his ability to work.  A moderate impact-fluctuating glucose with blurry vision was noted.

At an April 2013 VA peripheral neuropathy examination, the VA examiner noted that the Veteran's diabetic peripheral neuropathy impacts his ability to work.  A moderate impact-loss of sensation with poor proprioception of both feet was noted.

At an April 2013 VA medical examination, the VA examiner noted that the Veteran can only do sedentary work with his diabetes and bilateral upper and lower extremity diabetic peripheral neuropathy.

A private doctor's opinion from September 2017 noted that the Veteran is unemployable for the foreseeable future due to his chronic low back pain, sciatica, and his vision loss.

Analysis

The Board emphasizes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  After a careful review of the evidence of record, the Board finds that the evidence persuasively indicates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the relevant period from February 14, 2011, the effective date that service connection for the diabetic peripheral neuropathy affecting the Veteran's upper extremities was added to the Veteran's service connected disabilities.

Resolving all reasonable doubt in the Veteran's favor, given the above noted VA medical opinions showing a significant impact on the Veteran's ability to work by his peripheral neuropathy of the bilateral upper and lower extremities as well as the impact of his cataracts condition, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient . . . .  The test is whether a particular job is realistically within the physical and mental capabilities of claimant").  As the Veteran worked in a physically demanding field of boat building and water systems installation and cooking, the physical restraints due to his service-connected disabilities render him unable to obtain or maintain a similar occupation.  Although the record shows that the Veteran is capable of sedentary work, the Board finds that the Veteran has not been shown to have the education or work history to work in a sedentary environment, and his vision impairment significantly narrows his potential employment opportunities. 

After a careful review of the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation since February 14, 2011.  Thus, the Board finds that entitlement to a TDIU is warranted from February 14, 2011.  38 U.S.C. §§ 1155, 5110(b)(2); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16.



ORDER

Entitlement to a TDIU due to service-connected disabilities is granted from February 14, 2011, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


